Citation Nr: 0523282	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  97-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active duty from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO confirmed and continued a noncompensable 
(zero percent) evaluation for the veteran's service-connected 
malaria.  

The Board remanded the claim in July 2003 for further 
development.  Most recently, in a supplemental statement of 
the case (SSOC) issued in March 2005 the RO confirmed and 
continued the noncompensable evaluation for malaria.  

In the veteran's substantive appeal received in April 1997, 
he asserted that he has had "throat problems as a result of 
the tube being in [his] throat for so long" during his 
hospitalization in 1990.  This issue is not currently before 
the Board on appeal, and it is referred to the RO for 
clarification and appropriate development.  


FINDING OF FACT

The competent and probative medical evidence of record does 
not show that the veteran has active malaria or residuals 
thereof.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for malaria 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.88b, 
Diagnostic Code 6304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board acknowledges that the timing of the 
notice in this case was noncompliant with the statutory 
requirement that it should precede the initial RO decision; 
however, the Board finds that this notice error was not 
prejudicial to the appellant.  In a case, as here, where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3159(b)(1) because an initial AOJ adjudication had already 
occurred.   See Pelegrini, supra.  The proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, a VCAA notification letter, and the 
Board remand, essentially cured the error in the timing of 
notice, and afforded the appellant a meaningful opportunity 
to participate effectively in the processing of his claim. 

We therefore believe that appropriate notice has been given 
in this case.  The RO issued a detailed March 1997 statement 
of the case (SOC), in which the veteran and his 
representative were first advised of all the pertinent laws 
and regulations and what the evidence must show in order to 
substantiate his claim.  VA satisfied its duty to notify by 
means of a VCAA letter from the agency of original 
jurisdiction in January 2003.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  Although this notice did not explicitly ask the 
appellant to provide "any evidence in [his] possession that 
pertains" to his claim, 38 C.F.R. § 3.159(b)(1), the notice 
properly conveyed the essence of the regulation.  The RO's 
January 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
appellant was afforded a VA medical examination and VA 
treatment records were secured.

Further, the claims file reflects that the March 2003 SSOC 
and March 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159.   See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The appellant 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  All the above notice documents must be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.  

After the Board's remand, the Appeals Management Center (AMC) 
sent two VCAA notice letters to the veteran and his 
representative, in August 2003 and September 2004.  Both 
advised him of the importance of submitting evidence needed 
to support his claim.  Included in both those items of 
correspondence was the following guidance:  "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Italics in original)  Although those letters 
incorrectly provided the appellant with service connection 
information in spite of the fact that the claim is for an 
increased rating, he had previously been provided notice on 
an increased rating claim.  We therefore believe the claimant 
was not prejudiced by the later defective notice, and that he 
clearly understood that be should submit whatever evidence he 
had in his possession that would help his claim.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error and it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the VA Schedule for Rating Disabilities 
for infectious diseases was revised, effective August 30, 
1996.  See 61 Fed. Reg. 39,875 (July 31, 1996).  Since the 
veteran's current increased rating claim was received on 
August 30, 1996, the revised criteria for rating malaria are 
the only applicable criteria for rating his disability.  See 
DeSousa v Gober, 10 Vet. App. 461 (1997).

The regulations provide that a 100 percent rating for malaria 
is assigned when there is an active disease process.  
Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, malaria is to be 
rated on the basis of residuals such as liver or spleen 
damage, under the appropriate system.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6304.

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Service connection for malaria was granted by the RO in a 
rating decision in May 1947.  A 10 percent disability 
evaluation was assigned effective from March 1947, as the 
veteran had experienced a relapse in the prior year.  In a 
July 1948 rating decision, the RO assigned a zero percent 
(noncompensable) evaluation effective from September 1948, on 
the basis that there had been no medical evidence of relapse 
in the prior year.  

In January 1991 the veteran claimed that vascular surgery in 
1990 set off his malaria.  He was hospitalized in the Dallas 
VA Medical Center (VAMC) from July to November 1990.  After 
review of the clinical records from the Dallas VAMC for the 
period from May 1988 to March 1991, the RO confirmed and 
continued the zero percent evaluation in an April 1991 rating 
decision.  The RO found that the VA medical records were 
negative as to any recurrence of malaria.  

In a statement received at the RO on August 30, 1996, the 
veteran wrote that he had been previously denied an increase 
for his service-connected malaria because it was stated that 
he had no treatment.  He again sought a rating increase, and 
attached a medical statement to support his claim for an 
increase in malaria.  He claimed that malaria had 
deteriorated his physical condition and mental condition.  He 
said he had been hospitalized at the Dallas VAMC in a coma 
from August to October 1990, and had not totally recuperated 
from that.  Evidence submitted with his claim was the report 
for a surgical procedure for subglottic stenosis in September 
1992, wherein malaria was included in his past medical 
history.  

In his notice of disagreement received in March 1997, the 
veteran claimed that his problems started in 1990 when, 
during his hospitalization, his fever was so high that he was 
in a coma.  He felt that it was directly related to his 
previous bout with malaria.  Although the veteran claimed 
that the RO did not mention having the 1990 and 1991 records, 
the evidentiary record shows that those records had 
previously been considered and discussed by the RO in an 
April 1991 rating decision. 

VA treatment records for the period from October 1987 to 
February 2005 are negative for any evidence of active malaria 
or residuals of malaria.  The evidence of record shows that 
in late 1989 and early 1990 the veteran complained of chills 
and fever, which was attributed to a reaction to cholesterol-
lowering medication and an attack of bronchitis.  Although 
the medical evidence shows that he was febrile throughout 
most of his 1990 hospitalization, the etiology was attributed 
not to malaria but to multibacterial pneumonia and a urinary 
tract infection.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 2003.  He related a history of 
developing malaria in service and having another episode at 
the time of his discharge from service.  As for subsequent 
attacks of malaria, the veteran claimed that during his 
hospitalization in October 1990 for repair of an abdominal 
aneurysm, he developed a fever and was in a coma for three 
months, which he believed was a recurrence of the malaria.  
He reported that a staphlococcus infection had also been 
mentioned, which the examiner thought seemed much more likely 
to have been the cause of the infection rather than a 
recurrence of malaria so many years after military service.  
The veteran also reported having had heart problems since 
that time.  After clinical examination and testing, the 
diagnoses were malaria by history during the military 
service, no medical service records available for review, and 
no other documented records of recurrent malarial attacks; 
and generalized arteriosclerosis with history of 
arteriosclerotic heart disease, myocardial infarction times 
two, coronary artery bypass graft procedure times five, 
repair of abdominal aneurysm, and bypass from aorta to lower 
extremities, none of which the examiner attributed to 
residuals of malaria.  

In March 2003, the claims file was reviewed after the 
examination, and the reviewer commented that the veteran was 
documented as having had malaria while overseas on active 
duty, and that the results of his recent malaria examination 
had already been provided.  

The Board acknowledges that the veteran claims to have 
experienced a relapse of his service-connected malaria.  The 
veteran is certainly competent as a layperson to report that 
as to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  While he may sincerely believe 
that he has experienced a relapse and has residuals due to 
malaria, there is no evidence of record that he has any 
specialized medical knowledge, and laypersons are not 
considered competent to offer medical opinions or diagnoses.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the veteran's assertions are not 
competent medical evidence to substantiate a compensable 
rating.

Further, the medical evidence of record, to include the 
January 2003 VA examination, contains no findings of active 
malaria, nor current residuals thereof, to include liver or 
spleen damage.  Consequently, the veteran is not entitled to 
a compensable rating under Diagnostic Code 6304, nor for 
consideration of such a rating under any potentially 
applicable diagnostic code for residuals such as liver or 
spleen damage.

As the evidence preponderates against the claim for 
compensable evaluation for malaria, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to a compensable rating for malaria is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


